The Attorney          General of Texas
                                     September 22, 1981

MARK WHITE
Attorney General


                   Honorable Woodrow W. Mix, P.E.         Opinion   NO.   MW-368
                   Executive Director
                   Texas State Board of Registration      Re: License renewal
                     for Professional Engineers           provisions of Texas
                   P.O. Drawer 18329                      Engineering Practice Act
                   Austin, Texas 78760

                   Dear Mr. Mize:

                        You have requested our opinion regarding recently enacted
                   licensing renewal provisions of article 3271a, V.T.C.S., the Texas
                   Engineering Practice Act.

                        Prior to its recent amendment, §16 of article 3271a provided
                   that:

                                 It shall be the duty of the Board to notify
                            every person registered under this Act of the date
                            of the expiration of his certificate and the
                            amount of the fee that shall be required for its
                            renewal for one year; such notice shall be mailed
                            at least one month in advance of the date of the
                            expiration of said certificate. Renewal may be
                            effected by payment of a renewal fee set by the
                            Board not to exceed Forty-five Dollars ($45.00).
                            The Board is hereby given authority and duty to
                            determine the amount of such renewal fee required
                            to effectively carry out the administration and
                            enforcement of all the provisions of this     Act.
                            Failure on the part of any registered engineer to
                            renew his certificate annually shall not deprive
                            such person of the right of renewal, but the fee
                            to be paid for the renewal of a certificate when
                            the renewal is past due shall be increased ten
                            percent (10%) for each month or fraction of a
                            month that renewal payment is delayed; provided,
                            however, that the maximum fee for delayed renewal
                            shall not exceed twice the normal renewal fee.

                   Senate Bill No. 402. Acts 1981, 67th Leg., ch. -,               *t -,
                   amended section 16 to read, in its entirety:,
Woodrow W. Mize - Page 2   (MW-368)




          "Section 16. EXPIRATIONS AND RENEWALS. (5) It
          shall be the duty of the Board to notify every
          person registered under this Act of the date of
          the expiration of his certificate and the amount
          of the~fee that shall be required for its renewal
          for one year; such notice shall be mailed at least
          one month in advance of the date of the expiration
          of said certificate.

                (b) A person may renew an unexpired license
          by paying to the Board before the expiration date
          of the license the required renewal fee.

                (c) I'f a person's license has been expired
          for not longer than 90 days, the person may renew
          the license by paying to,the Board the required
          renewal 'fee and a fee that is one-half of the
          application fee for the license.

                (d) If a person's license has been expired
          for longer than 90 days but less than two years,
          the person oay renew the license by paying to the
          Board all unpaid renewal fees and a fee that is
          equal to the application fee for the license.

                (e) If a person's license has been expired
          for two years or longer, the person may not renew
          the license. The person may obtain a new license
          by submitting to an examination to be determined
          by the Board and complying with the requirements
          and procedures for obtaining an original license.

The amended version of section 16 became effective on September 1.
1981. You ask:                 Y
          1.   Do the penalty provisions of Section ~16.
               subsections (c) and (d) apply to all licenses
               renewed after September 1, 1981, regardless
               of the date the license expired?

          2.   Can a license that has been expired for two
               years on September 1. 1981, be renewed?

In effect, you ask whether Senate Bill No. 402 provides a grace for
persons whose licenses have expired prior to September 1, 1981, the
effective date bf the amendment.

     A literal reading of Senate Bill No. 402 indicates that its
provisions are applicable to every licensee who occupies a particular
status on September 1, 1981. Under such a construction, an individual
whose license had expired on July 1, 1979, would not, under subsection




                                  p. 1232
.   .   Vrwdrow   W.   Mize - Page 3    (MW-368)



        (e), he permitted to obtain a renewal, but would be required to
        fulfill the requirements for obtaining an original license.

             In our opinion, the amendment to section 16 is clear and
        unambiguous. A plain and unambiguous statute should be construed
        accordingly to its literal meaning. Brazes River Authority v. City of
        Graham, 354 S.W.2d 99, 109 (Tex. 1961). Furthermore, it is well
        established that exceptions to statutes may not ordinarily be i~mplied.
        Spears v. City of San Antonio, 223 S.W. 166, 169 (Tex. 1920); Stubbs
        v. Lowrey's Heirs, 253 S.W.2d 312, 313 (Tex. Civ. App. - Eastland
        1952, writ ref'd n.r.e.); Nail v. McCue, 55 S.W.2d 211, 213 (Tex. Civ.
        APP. - El Paso 1932, no writ). Where the legislature has intended to
        except certain classes of persons from the requirements of licensing
        statutes, or to provide a period of grace, it has done so in explicit
        terms. See, e.g., Acts 1975, 64th Leg., ch. 709, 53, at 2253 (persons
        engaged in business of structural pest control for a period of two
        years granted two-year grace period before having to comply with
        examination requirements); V.T.C.S. art. 6243-101 §lO (persons holding
        existing plumbing licenses from a city are exempt from examination
        requirements for state li~censingas plumber if they apply within 120
        days from effective date of statute); V.T.C.S. art. 4413(29aa) §6(a)
        (persons who were peace officers prior to effective date of statute
        need not meet certain requirements in order to continue employment as
        peace officers). We conclude that the penalty provisions of section
        16 apply to all licenses renewed after September 1. 1981, regardless
        of the date the license expired. In addition, a license.that expired
        more than two years prior to September 1, 1981, may not be renewed.

                                         SUMMARY

                            The penalty provisions of the amendments to
                       section 16 of article 3271a, V.Trznfw.,dapply to
                       all    engineering   licenses              after
                       September 1, 1981, regardless of the date the
                       license expired. A license that has been expired
                       for more than two years prior to September 1,
                       1981, may not be renewed under the terms of the
                       amendment.

                                                    3=-&g



                                                     MARK      WHITE
                                                     Attorney General of Texas

        JOHN W. FAINTER, JR.
        First Assistant Attorney General

        RICHARD E. GRAY III
        Executive Assistant Attorney General




                                          P. 1233
Prepared by Rick Gilpin
Assistant Attorney General

~APPROVED:
OPINION COMMITTEE

Susan L. Garrison. Chairman
Jon Bible
Robert W. Gauss
Rick Gilpin
Jim Moellinger




                              p. 1234